Citation Nr: 1038177	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Whether it was appropriate to discontinue the Veteran's 
nonservice-connected disability pension benefits, from January 1, 
2004, to August 4, 2005, due to fugitive felon status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Waco RO that 
terminated the Veteran's benefits, effective January 1, 2004, and 
resulted in an overpayment.  Although a February 2005 decision 
resumed his benefits, an overpayment remained in effective from 
January 1, 2004, to August 4, 2005.

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned; a transcript of this hearing is 
associated with the claims file.

In March 2009, the Board remanded the matter for additional 
development.

(The matter of service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) is 
addressed in a separate decision.)


FINDINGS OF FACT

1.  In January 1995, the Veteran was charged with resisting 
arrest in New Jersey, which is a disorderly person's offense; he 
was placed on probation for 1 year.

2.  The charge against the Veteran in January 1995 was a 
misdemeanor.

3.  Due to a parole violation, a bench warrant was in effect from 
January 5, 1996, to August 4, 2005, when the warrant was vacated 
by a Judge.

CONCLUSION OF LAW

The Veteran was not considered a fugitive felon for VA 
compensation purposes; therefore, his nonservice-connected 
pension benefits were improperly terminated from January 1, 2004, 
to August 4, 2005.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. 
§ 3.666 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

The matter at issue in this case, a determination of the 
appellant's fugitive felon status, is governed by Chapter 53, 
United States Code.  The United States Court of Appeals for 
Veterans Claims (Court) has expressly held that the VCAA does not 
apply to determinations under Chapter 53, United States Code, a 
statute "which concerns special provisions relating to VA 
benefits."  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); 
see also Lueras v. Principi, 18 Vet. App. 435, 439-40 (2004) 
("Although the Court in Barger did not explain its rationale for 
holding that the VCAA does not apply to chapter 53, the plain 
language of the statute leads to the conclusion that it does 
not."); Reyes v. Nicholson, 21 Vet. App. 370, 380 (2007) (noting 
that application of the VCAA notice provisions to chapter 53 
proceedings is explicitly precluded).

Legal Criteria and Analysis

A Veteran who is otherwise eligible for a benefit specified in 
subsection (c) may not be paid or otherwise provided such benefit 
for any period during which such Veteran is a fugitive felon.  
See 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.666.

The implementing regulation, 38 C.F.R. § 3.666(e)(2) defines the 
term "fugitive felon" as a person who is a fugitive by reason 
of: (i) Fleeing to avoid prosecution, or custody or confinement 
after conviction for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from which 
the person flees; or (ii) Violating a condition of probation or 
parole imposed for commission of a felony under the Federal or 
State law.

For purposes of paragraph (e) of this section, the term felony 
includes a high misdemeanor under the laws of a State which 
characterizes as high misdemeanors offenses that would be felony 
offenses under Federal law.  38 C.F.R. § 3.666(e)(3).

In addressing how fugitive felon status affected payment of VA 
benefits to dependents, a VA Office of General Counsel opinion 
noted that the VA fugitive felon provision was modeled after 
Public Law No. 104-193, which barred fugitive felons from 
receiving Supplemental Security Insurance from the Social 
Security Administration (SSA) and food stamps from the Department 
of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law 
No. 104-193 'was designed to cut off the means of support that 
allows fugitive felons to continue to flee.'  Id. The SSA's 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

The Veteran contends that he was improperly identified as a 
fugitive felon and that, as a result, an overpayment was 
erroneously created from January 1, 2004, to August 4, 2005.

Upon a careful review of the record, the Board finds that the 
Veteran was not a fugitive felon, as defined by VA; therefore, 
his benefits were improperly terminated from January 1, 2004, to 
August 4, 2005.

The record shows that an outstanding bench warrant for the 
Veteran's arrest was in effect beginning on January 5, 1996, for 
a violation of probation.  Specifically, he failed to make 
payment toward a Court ordered financial obligation.  

A July 2004 rating decision awarded the Veteran nonservice-
connected pension effective December 9, 2003.  Payments began 
effective January 1, 2004.

In May 2005, the RO notified the Veteran that law enforcement 
authorities identified him as a fugitive felon by reason of the 
outstanding warrant.  It was proposed that his pension benefits 
would be terminated.

A June 2005 letter from an attorney indicates a check was issued 
that covered the debt to the Union County Probation Services.  

By way of a July 2005 decision, the Veteran's benefits were 
terminated, effective January 1, 2004, and he was informed that 
the adjustment resulted in an overpayment.

An Application for Release of Probation described the Veteran's 
offense and the probation violation that resulted in bench 
warrant.  It noted that the Veteran made a payment that satisfied 
his financial obligation and the recommendation to vacate the 
warrant was approved by a Judge on August 4, 2005.

In a February 2006 decision, the Veteran was notified that his 
pension benefits were restored, effective August 4, 2005.

A copy of the initial complaint shows that the Veteran's crime 
was considered a 4th degree crime in violation of N.J.S. 2C:12-1b 
(5)(a).

According to a May 2009 response from the Superior Court of New 
Jersey, Criminal Division, Records Unit, the charges against the 
Veteran were considered a misdemeanor.

In light of the evidence that confirms the Veteran's crime was a 
misdemeanor rather than a felony, he does not meet the definition 
of a fugitive felon.  See 38 C.F.R. § 3.666(e)(2).

Specifically, he is not found to have been fleeing to avoid 
prosecution, or custody or confinement after conviction for an 
offense, or an attempt to commit an offense, which is a felony 
under the laws of place from which he was fleeing as there was no 
felony offense.  Further, while the bench warrant was issued due 
to a violation of probation, his offense was not considered a 
felony.

The Board notes that the "fugitive felon" term also applies if 
the offense is a "high misdemeanor" under the laws of the State 
that characterizes as high misdemeanor offenses that would be 
felony offenses under Federal Law.  Since the Criminal Division 
Records Unit characterized the Veteran's offense as a misdemeanor 
rather than a high misdemeanor, the term of high misdemeanor does 
not appear to apply.

In short, the Board concludes that the Veteran's status as a 
fugitive felon was improper and that the termination of benefits 
from January 1, 2004, to August 4, 2005, was invalid.


ORDER

The termination of VA pension benefits based on fugitive felon 
status from January 1, 2004, to August 4, 2005, was improper.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


